Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
The following is in response to the applicant’s remarks filed 09/30/2022.
	The examiner has removed Choi as a reference in the rejection making the arguments referring to Choi moot. 
	Pertinent art not relied on in the rejection below is being made note of by the following:
Chikagawa, US20220238913A1
Miyaki, US20220231389A1
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 10 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, US20210083321A1 and Konno, JP2013073855A (see machine translation for citations).

Regarding claim 1, Taiyo teaches a secondary battery (secondary battery (100))[0003] comprising: 
a body including positive electrodes and negative electrodes stacked in one direction with solid electrolyte layers interposed therebetween (multilayer structure of electrode and electrolyte layers alternately formed)[0004]; 
a first external electrode (first external electrode (40a))[0033][fig. 1] disposed on one surface of the body from which the positive electrodes extend (positive first electrodes (10))[0034][fig.1] , and connected to the positive electrodes [0033][0046]; and 
a second external electrode (second external electrode (40b))[0033][fig. 1] disposed on the other surface of the body [fig. 1], which opposes the one surface in another direction different from the one direction and from which the negative electrodes (negative second electrodes (20))[fig. 1] extend [fig. 1], and connected to the negative electrodes [0047],
 wherein one of the positive electrodes comprises a positive electrode active material layer and a first electrolytic mixing portion disposed at an interface of the one of the positive electrodes in contact with one of the solid electrolyte layers, wherein the first electrolytic mixing portion is in direct contact with the one of the solid electrolyte layers, and wherein the first electrolytic mixing portion is a mixture of a positive electrode active material and a liquid phase and/or gel phase electrolyte
Konno teaches a secondary battery [0001] wherein a solid separator [0018] disposed between positive and negative electrode active material layers [0018] further has a gel electrolyte disposed on both sides of the separator which creates an electrolytic mixing portion (infiltration of gel electrolyte into active material layers)[0020]. Further, Konno teaches the mixing portion to improve manufacturing efficiency [0031] as well as allowing for improved control over the battery thickness [0032][0033]. 
Then, it would have been obvious to one of ordinary skill in the art before the filing date to combine the teaching for the mixing portion of Konno with the secondary battery of Taiyo to further improve manufacturing efficiency and control over battery thickness. 






Regarding claim 14, Taiyo teaches a secondary battery (secondary battery (100))[0003] comprising: 
a body including positive electrodes and negative electrodes stacked in one direction with solid electrolyte layers interposed therebetween (multilayer structure of electrode and electrolyte layers alternately formed)[0004]; 
a first external electrode (first external electrode (40a))[0033][fig. 1] disposed on one surface of the body from which the positive electrodes extend (positive first electrodes (10))[0034][fig.1] , and connected to the positive electrodes [0033][0046]; and 
a second external electrode (second external electrode (40b))[0033][fig. 1] disposed on the other surface of the body [fig. 1], which opposes the one surface in another direction different from the one direction and from which the negative electrodes (negative second electrodes (20))[fig. 1] extend [fig. 1], and connected to the negative electrodes [0047],
 wherein one of the positive electrodes comprises a positive electrode active material layer and a second electrolytic mixing portion disposed at an interface of the one of the positive electrodes in contact with one of the solid electrolyte layers, wherein the second electrolytic mixing portion is in direct contact with the one of the solid electrolyte layers, and wherein the second electrolytic mixing portion is a mixture of a positive electrode active material and a liquid phase and/or gel phase electrolyte
Konno teaches a secondary battery [0001] wherein a solid separator [0018] disposed between positive and negative electrode active material layers [0018] further has a gel electrolyte disposed on both sides of the separator which creates an electrolytic mixing portion (infiltration of gel electrolyte into active material layers)[0020]. Further, Konno teaches the mixing portion to improve manufacturing efficiency [0031] as well as allowing for improved control over the battery thickness [0032][0033]. 
Then, it would have been obvious to one of ordinary skill in the art before the filing date to combine the teaching for the mixing portion of Konno with the secondary battery of Taiyo to further improve manufacturing efficiency and control over battery thickness. 

Regarding claim 6, combined Ito teaches the secondary battery according to claim 1. 
Further, Konno teaches wherein one of the negative electrodes comprises a second electrolytic mixing portion disposed at an interface of the one of the negative electrodes in contact with the one of the solid electrolyte layers (infiltration of gel electrolyte into active material layers)[0020].
 
Regarding claim 10, combined Ito teaches the secondary battery according to claim 1. 
Further, Ito teaches wherein the one of the solid electrolyte layers is one or more selected from the group consisting of a garnet-type solid electrolyte layer, a sodium super ionic conductor (NASICON)-type solid electrolyte layer, a lithium super ionic conductor (LISICON)-type solid electrolyte layer, a perovskite-type solid electrolyte layer, and a lithium phosphorus oxynitride (LiPON)-type solid electrolyte layer [0042]
 
Regarding claim 11, combined Ito teaches the secondary battery according to claim 1. 
Combined Ito does not teach wherein the one of the solid electrolyte layers has an electrical conductivity of 10-3 S/cm or more.
However, this is an inherent property of the solid electrolyte layers claimed that are taught in Ito. 
 
Regarding claim 12, combined Ito teaches the secondary battery according to claim 1. 
Further, Konno teaches wherein the liquid phase or gel phase electrolyte comprises one or more lithium salts selected from the group consisting of LiPF6, LiAsF6, LiCF3SO3, LiN(CF3SO2)2, LiBF6, LiSbF6, LiN(C2F5SO2)2, LiAlO4, LiAlCl4, LiSO3CF3, and LiClO4 [0024].

Claims 2 – 4, 7 – 9, and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, US20210083321A1 and Konno, JP2013073855A (see machine translation for citations) as applied to claims 1 and 14 above, and further in view of Yushin, US20200343580A1.

Regarding claim 2, combined Ito teaches the secondary battery according to claim 1, 
Ito does not teach wherein the positive electrode comprises at least one or more of a recess or a pore on a surface of the positive electrode, wherein the liquid phase or gel phase electrolyte is disposed in the recess and/or the pore.
Yushin teaches a secondary battery containing a positive (1113) and negative electrode (1115) with a solid state electrolyte (1114) disposed between [fig. 11] wherein the electrolyte being chosen from a solid, liquid or gel [0039][0040] wherein the electrolyte is infiltrated between cathode and anode particles to reduce interfacial resistance, and improve surface area for conductivity [0053][0062].
Then, it would have been obvious to one skilled in the art before the filing date of the instant application to combine the teaching for infiltration of electrolyte into the positive and negative electrode to improve conductivity by increasing surface area, and reducing interfacial resistance. 

Regarding claim 3, combined Ito teaches the secondary battery according to claim 1, 
Ito does not teach wherein a volume fraction of the liquid phase or gel phase electrolyte in the first electrolytic mixing portion with respect to the total volume of the first electrolytic mixing portion is in the range of 0.2 to 0.8.
Yushin teaches a secondary battery containing a positive (1113) and negative electrode (1115) with a solid state electrolyte (1114) disposed between [fig. 11] wherein the electrolyte being chosen from a solid, liquid or gel [0039][0040] wherein the electrolyte is infiltrated between cathode and anode particles to reduce interfacial resistance, and improve surface area for conductivity [0053][0062]. Further, Yushin teaches the volume fraction of unfilled pores in the electrodes to be useful for accommodating mechanical stresses, but too high of a volume fraction reduces energy density of the electrode [0176]. Moreover, the volume fraction of electrolyte mixed into the pores of the electrodes is set between 10 – 45% (65 – 90% volume fraction in electrodes) in the instance of full infiltration which provides for improved interfacial charge kinetics [0053]. 
Then, it would have been obvious to one skilled in the art before the filing date of the instant application to combine the teaching for volume fraction of the mixing portion of Ito further improve the interfacial charging kinetics of the electrode. 

Regarding claim 4, combined Ito teaches the secondary battery according to claim 1, 
Ito does not teach wherein a thickness of the first electrolytic mixing portion is 1.0 μm or more.
Yushin teaches a secondary battery containing a positive (1113) and negative electrode (1115) with a solid state electrolyte (1114) disposed between [fig. 11] wherein the electrolyte being chosen from a solid, liquid or gel [0039][0040] wherein the electrolyte is infiltrated between cathode and anode particles to reduce interfacial resistance, and improve surface area for conductivity [0053][0062]. Further, the infiltration can permeate the entire thickness of the electrodes [fig. 11].
Then, it would have been obvious to one skilled in the art before the filing date of the instant application to combine the teaching for infiltration of electrolyte into the positive and negative electrode to improve conductivity by increasing surface area, and reducing interfacial resistance. 

Regarding claim 7, combined Ito teaches the secondary battery according to claim 6, 
Ito does not teach wherein the negative electrode comprises at least one or more of a recess or a pore on a surface of the negative electrode, wherein the liquid phase or gel phase electrolyte is disposed in the recess and/or the pore.
Yushin teaches a secondary battery containing a positive (1113) and negative electrode (1115) with a solid state electrolyte (1114) disposed between [fig. 11] wherein the electrolyte being chosen from a solid, liquid or gel [0039][0040] wherein the electrolyte is infiltrated between cathode and anode particles to reduce interfacial resistance, and improve surface area for conductivity [0053][0062].
Then, it would have been obvious to one skilled in the art before the filing date of the instant application to combine the teaching for infiltration of electrolyte into the positive and negative electrode to improve conductivity by increasing surface area, and reducing interfacial resistance. 

Regarding claim 8, combined Ito teaches the secondary battery according to claim 6, 
Ito does not teach wherein a volume fraction of the liquid phase or gel phase electrolyte in the second electrolytic mixing portion with respect to the total volume of the second electrolytic mixing portion is in the range of 0.2 to 0.8.
Yushin teaches a secondary battery containing a positive (1113) and negative electrode (1115) with a solid state electrolyte (1114) disposed between [fig. 11] wherein the electrolyte being chosen from a solid, liquid or gel [0039][0040] wherein the electrolyte is infiltrated between cathode and anode particles to reduce interfacial resistance, and improve surface area for conductivity [0053][0062]. Further, Yushin teaches the volume fraction of unfilled pores in the electrodes to be useful for accommodating mechanical stresses, but too high of a volume fraction reduces energy density of the electrode [0176]. Moreover, the volume fraction of electrolyte mixed into the pores of the electrodes is set between 65 – 90% in the instance of full infiltration which provides for improved interfacial charge kinetics [0053]. 
Then, it would have been obvious to one skilled in the art before the filing date of the instant application to combine the teaching for volume fraction of the mixing portion of Ito to further improve the interfacial charging kinetics of the electrode. 

Regarding claim 9, combined Ito teaches the secondary battery according to claim 6, 
Ito does not teach wherein a thickness of the second electrolytic mixing portion is 1.0 μm or more.
Yushin teaches a secondary battery containing a positive (1113) and negative electrode (1115) with a solid state electrolyte (1114) disposed between [fig. 11] wherein the electrolyte being chosen from a solid, liquid or gel [0039][0040] wherein the electrolyte is infiltrated between cathode and anode particles to reduce interfacial resistance, and improve surface area for conductivity [0053][0062]. Further, the infiltration can permeate the entire thickness of the electrodes [fig. 11].
Then, it would have been obvious to one skilled in the art before the filing date of the instant application to combine the teaching for infiltration of electrolyte into the positive and negative electrode to improve conductivity by increasing surface area, and reducing interfacial resistance. 

Regarding claims 15 – 20, the combined teachings of Ito and Yushin as applied to the claims 2 – 4, and 7 – 9 above are taken to be applied in the same manner to the dependent claims 15 – 20 as they contain the exact same limitations. Moreover, the difference between claims 1 and 14 are in that the electrolytic mixing portion is located at either the positive or negative electrode, and the combined invention of Ito and Yushin apply the electrolytic mixing portion at the interface of both the positive and negative electrode surfaces with the solid electrolyte. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ito, US20210083321A1 and Konno, JP2013073855A (see machine translation for citations as applied to claim 1 above, and further in view of Yushin, US20200343580A1 and Lee, US20140023921A1.

Regarding claim 5, combined Ito teaches the secondary battery according to claim 1, 
Ito does not teach wherein an average surface roughness Ra of the positive electrode is 1.0 μm or more.
Yushin teaches a secondary battery containing a positive (1113) and negative electrode (1115) with a solid state electrolyte (1114) disposed between [fig. 11] wherein the electrolyte being chosen from a solid, liquid or gel [0039][0040] wherein the electrolyte is infiltrated between cathode and anode particles to reduce interfacial resistance, and improve surface area for conductivity [0053][0062]. Then, it would have been obvious to one skilled in the art before the filing date of the instant application to combine the teaching for infiltration of electrolyte into the positive and negative electrode to improve conductivity by increasing surface area, and reducing interfacial resistance. 
Lee teaches a secondary battery wherein a surface roughness of an active material layer is taught to be a result effective variable for controlling the infiltration rate of inorganic particles into the pores of the active material layer [0038]. Neither Lee nor combined Ito teach the claimed value of a surface roughness of 1.0 μm or more. 
Then, it would have been obvious to one of ordinary skill in the art to combine the teachings for surface roughness as in Lee with the teachings for electrolyte infiltration improving interfacial resistance between electrolyte and active material layers as in combined Ito to optimize the roughness of the electrode surfaces to facilitate electrolyte infiltration. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724